Filed 4/14/16 P. v. Hreha CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                     G052918

                   v.                                              (Super. Ct. No. P-00680)

ROBERT ANDREW HREHA,                                               OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Craig E.
Robison, Judge (Retired judge of the Orange Super. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.); and David Hoffer, Judge. Affirmed.
                   Kristen Owen, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                                              *              *               *
              The trial court found Robert Andrew Hreha violated the conditions of his
parole by failing to charge his Global Positioning System (GPS) tracking device. The
court imposed a 180-day term in custody. Hreha appealed, and his appointed counsel
filed a brief under the procedures outlined in People v. Wende (1979) 25 Cal.3d 436
(Wende). Counsel summarized the facts and procedural history of the case, but raised no
specific issues, and asked this court to review the record to determine whether there were
any arguable matters. Counsel submitted a declaration stating she thoroughly reviewed
the record. Counsel advised Hreha she would file a Wende brief, and provided a copy of
the brief to him. She also advised Hreha he could personally file a supplemental brief on
his own behalf raising any issues he believed worthy of consideration, and made a copy
of the appellate record available to him. Counsel did not argue against her client or offer
an opinion on the merits of the appeal. She informed Hreha he could ask the court to
relieve her as counsel. We gave Hreha 30 days to file a supplemental brief, but he has
not responded. We have reviewed the record, found no arguable issues, and therefore
affirm the order.


                         FACTS AND PROCEDURAL HISTORY
              In October 2015, a parole agent with the California Department of
Corrections and Rehabilitation filed a petition (Pen. Code, §§ 3000.08, 1203.2) alleging
Hreha violated the terms of his parole. The petition alleged 69-year-old Hreha had been
convicted of possessing a controlled substance (Health & Saf. Code, § 11377, subd. (a))
in August 2013 (O.C. case No. 12CF1355). Hreha received a two-year prison term and
CDCR released him on supervision in August 2013. According to the parole agent’s
report, Hreha, was a registered high-risk sex offender and homeless. He was most
recently released from Theo Lacy jail on October 19, 2015. He allegedly violated parole
by failing to report to the parole agent on the first working day after his release from jail,



                                              2
and by failing to charge his GPS tracking device. According to the agent this was
Hreha’s fifteenth parole violation since his original release in August 2013.
              At the November 9, 2015, probable cause hearing, the prosecution asked
the court to take judicial notice of the petition and accompanying report. Hreha’s counsel
objected on hearsay and constitutional grounds. The court overruled the objections,
reviewed the petition, and found probable cause to believe Hreha violated parole.
              At the violation hearing December 4, 2015, parole agent Sergio Sanchez
testified Hreha failed to report to Sanchez as required by parole conditions on October
20, 2015, after release from custody on October 19. When confronted, Hreha explained
he had “more important things to do.” Sanchez sanctioned Hreha by directing him to
report to the Behavioral Intervention Day Reporting Center. Another parole condition
required Hreha to charge his GPS device, attached to his left leg, twice a day for at least
one hour. Charging stations are available for homeless parolees at the day reporting
center in Santa Ana and at parole offices. He also was required to contact a parole agent
immediately if the device vibrated or made a sound. When the GPS device goes into low
or critical battery mode, it vibrates or makes a sound every 10 minutes, and the parole
agent receives an e-mail notification. GPS records reflected that on October 25, Hreha’s
device registered low battery at 12:42 p.m., critical battery at 3:31 p.m., and dead battery
at 10:29 p.m. The device would have vibrated and beeped every 10 minutes beginning at
12:42 p.m. Hreha did not call or text Sanchez that day.
              Parole agent Steven Truong testified he and another agent located Hreha
“via GPS device on his ankle on the border of Anaheim and Fullerton.” Hreha stated, “I
guess you guys are here because I let my – I haven’t charged my fucking GPS device.”
              The court found Hreha violated the conditions of his parole by failing to
charge the GPS device. The court imposed a 180-day term in custody (Pen. Code,
§ 3010.10) with custody and conduct credit of 80 days.



                                             3
                                     DISCUSSION
              Following Wende guidelines, we have reviewed counsel’s brief and the
appellate record and discern no arguable issue. This includes counsel’s suggestion we
consider whether the trial court followed “proper procedure” when it found probable
cause to believe Hreha violated his parole and whether sufficient evidence supported the
court’s decision. Hreha has not availed himself of the opportunity to file a supplemental
brief (People v. Kelly (2006) 40 Cal.4th 106, 111 [appellate court must address issues
raised personally by appellant in a Wende proceeding]), nor has he requested to have
appellate counsel relieved. We therefore affirm the order. (Wende, supra, 25 Cal.3d
at p. 443.)


                                      DISPOSITION
              The judgment is affirmed.



                                                ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



THOMPSON, J.




                                            4